DETAILED ACTION

Election/Restrictions

1. Restriction to one of the following inventions is required under 35 U.S.C. 121:
           I. Claims 1-7, drawn to determining a plurality of users of an integrated development environment (IDE) has a common question about performing a task in the IDE, determining a community accepted answer, and updating support documentation to include the common question and community accepted answer, classified in G06F8/33. 
           II. Claims 8-14, drawn to obtaining data (community data) from a plurality of social media posts, user comments, or user reviews and analyze the obtained data, to determine that each of a plurality of users of an integrated development environment (IDE) has requested addition of a common feature to the IDE; and generate a recommendation to add the common feature to the IDE (feature, feature requests, new functionalities, or advanced feature (IDXDP) not in the user’s current subscription level (specification 0007/0049/00116/0341)), and claims 15-20, drawn to collecting actions by a user within a development tool, analyzes the actions performed by the user (specification 0067-0071) to determine a feature of interest to the user that is not included in the current subscription level of the user and provides a recommendation to upgrade to another subscription level to the user, classified in G06F40/279 and G06F 9/453. 


The inventions are distinct, each from the other because of the following reasons: 

Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination I has separate utility such as determining a plurality of users of an integrated development environment (IDE) has a common question about performing a task within the IDE by analyzing the obtained community data, determining that a community accepted answer exists regarding the common question that a plurality of users of an IDE are asking, and updating support documentation to include the common question and community accepted answer. Subcombination II has two parts: 1) separate utility such as obtaining data (community data) from a plurality of social media posts, user comments, or user reviews and analyze the obtained data to determine that each of a plurality of users of an integrated development environment (IDE) has requested addition of a common feature to the IDE (The common feature according to the specification (0007/0049/00116/0341) and 2) separate utility such as analyzing the actions performed by the user within a development tool (The examiner notes a development tool may have a broad interpretation and one method disclosed in the applicant’s specification reviews repetitive actions by analyzing an event queue and identifies a widget or similar with the functionality to perform the repetitive actions by the user (to increase productivity or increase efficiency) specification (0067-0071) to determine a feature of interest to the . See MPEP § 806.05(d).

The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

 2.       Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: 
The two different groups have attained recognition in the art as separate subject for inventive effort. This is demonstrated by the different CPC classifications of 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
 The election of an invention maybe made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.  
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention. 

3. A telephone call was made to Greg Montone on 28 May 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN GOLDEN whose telephone number is (571)272-2128.  The examiner can normally be reached on Monday-Friday; 08:00 a.m.-05.00 p.m. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEVEN GOLDEN/
Examiner, Art Unit 2144

/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144